The question presented for adjudication on this record is viz: Is there substantial evidence in the record, although it be controversial and conflicting, to support the conclusions of the chancellor below as expressed in the final decree? If there is substantial testimony in the record to support the conclusions of the chancellor as expressed in the final decree, the same, on appeal, should be affirmed. It is my view that the rule supra is the controlling principle for a decision of the case at bar. The Tax Assessor of the Town of Atlantic Beach, for the years 1939 and 1940, assessed plaintiff's property for taxation purposes at the sum of $175,000.00 for each of said years. It was assessed on a basis of 75% of the actual cash value as of January 1st of each year. *Page 169 
The chancellor below heard the testimony and reached the conclusion that 75% of the actual cash value of plaintiff's property as of January 1st for the years of 1939 and 1940 was the sum of $100,000.00 for each of said years. The record abounds with testimony to sustain the conclusions of the chancellor. The decree appealed from is affirmed on the authority of Harvey Building Corp. v. Hannon, 140 Fla. 399,191 So. 784.
BROWN, C. J., TERRELL, THOMAS and ADAMS, JJ., concur.
WHITFIELD and BUFORD, JJ., dissent.